UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Aerospace and defense (1.1%) Airbus Group NV (France) 6,109 $437,551 AviChina Industry & Technology Co., Ltd. (China) 392,000 218,750 Air freight and logistics (1.2%) Deutsche Post AG (Germany) 18,380 682,913 Airlines (1.1%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 164,965 259,149 China Southern Airlines Co., Ltd. (China) 624,000 202,731 Copa Holdings SA Class A (Panama) 1,100 159,709 Auto components (0.8%) Faurecia (France) (NON) 10,509 444,176 Automobiles (4.5%) Daimler AG (Registered Shares) (Germany) (S) 6,554 619,307 Fiat SpA (Italy) (NON) (S) 35,996 419,034 Nissan Motor Co., Ltd. (Japan) 61,800 550,014 Tata Motors, Ltd. (India) 40,426 270,780 Toyota Motor Corp. (Japan) 12,200 686,601 Banks (7.3%) Banca Popolare di Milano Scarl (Italy) (NON) (S) 265,688 267,198 Banco Espirito Santo SA (Portugal) (NON) 192,746 360,864 BNP Paribas SA (France) 3,609 278,379 Credicorp, Ltd. (Peru) 2,900 399,968 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 134,319 224,535 Erste Group Bank AG (Czech Republic) 12,014 410,467 Grupo Financiero Banorte SAB de CV (Mexico) 49,900 337,457 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) (F) (RES) (NON) 8,005 168,938 Natixis (France) 86,087 632,244 Sumitomo Mitsui Financial Group, Inc. (Japan) 11,000 468,891 UniCredit SpA (Italy) 69,436 634,216 Beverages (1.9%) Anheuser-Busch InBev NV (Belgium) 10,207 1,070,093 Biotechnology (1.0%) Grifols SA ADR (Spain) 14,380 593,894 Building products (1.1%) Allegion PLC (Ireland) 4,800 250,416 Daikin Industries, Ltd. (Japan) 6,500 363,492 Capital markets (1.2%) KKR & Co. LP 14,000 319,760 UBS AG (Switzerland) 18,113 374,123 Chemicals (2.2%) Akzo Nobel NV (Netherlands) 5,282 431,002 Monsanto Co. 3,300 375,441 Solvay SA (Belgium) 2,117 332,333 Wacker Chemie AG (Germany) 952 116,240 Commercial services and supplies (1.6%) Regus PLC (United Kingdom) 202,559 744,283 Serco Group PLC (United Kingdom) 23,196 162,806 Communications equipment (0.4%) Alcatel-Lucent (France) (NON) 63,555 250,587 Construction and engineering (2.8%) Jaypee Infratech, Ltd. (India) (NON) 201,535 71,479 Mota-Engil SGPS SA (Portugal) 81,966 666,231 Surya Semesta Internusa Tbk PT (Indonesia) 4,756,800 404,556 Veidekke ASA (Norway) 42,361 438,622 Construction materials (0.8%) Holcim, Ltd. (Switzerland) 5,212 431,557 Consumer finance (0.7%) Credit Saison Co., Ltd. (Japan) 20,800 413,089 Diversified consumer services (0.4%) New Oriental Education & Technology Group, Inc. ADR (China) 7,900 231,865 Diversified financial services (1.3%) Challenger, Ltd. (Australia) 66,577 395,477 Eurazeo SA (France) 3,727 334,872 Diversified telecommunication services (2.3%) BT Group PLC (United Kingdom) 82,135 519,655 Iliad SA (France) 688 198,379 Ziggo NV (Netherlands) 13,364 593,752 Electronic equipment, instruments, and components (0.7%) Hitachi, Ltd. (Japan) 57,000 419,890 Energy equipment and services (2.5%) Ezion Holdings, Ltd. (Singapore) 301,800 519,598 Halliburton Co. 4,800 282,672 Petrofac, Ltd. (United Kingdom) 17,384 416,757 SPT Energy Group, Inc. (China) 398,000 196,476 Food and staples retail (1.3%) Magnit OJSC (Russia) 1,441 332,175 Puregold Price Club, Inc. (Philippines) 418,100 411,294 Food products (4.1%) Associated British Foods PLC (United Kingdom) 17,290 801,624 Barry Callebaut AG (Switzerland) 345 465,177 Kerry Group PLC Class A (Ireland) 7,260 554,196 Nestle SA (Switzerland) 6,583 495,559 Gas utilities (1.3%) China Resources Gas Group, Ltd. (China) 88,000 280,463 Tokyo Gas Co., Ltd. (Japan) 94,000 476,612 Health-care equipment and supplies (0.8%) Sartorius AG (Preference) (Germany) 3,388 462,920 Hotels, restaurants, and leisure (3.3%) Compass Group PLC (United Kingdom) 53,184 811,291 Dalata Hotel Group, Ltd. (Ireland) (NON) 32,687 127,889 Thomas Cook Group PLC (United Kingdom) (NON) 156,609 470,747 TUI Travel PLC (United Kingdom) 65,611 479,099 Household durables (2.6%) Coway Co., Ltd. (South Korea) 6,906 484,504 Haier Electronics Group Co., Ltd. (China) 58,000 157,174 Panasonic Corp. (Japan) 31,800 362,783 Persimmon PLC (United Kingdom) 22,219 498,591 Household products (0.9%) Henkel AG & Co. KGaA (Preference) (Germany) (S) 5,026 540,908 Industrial conglomerates (2.2%) Rheinmetall AG (Germany) 6,667 468,884 Siemens AG (Germany) 5,737 772,179 Insurance (5.2%) AIA Group, Ltd. (Hong Kong) 200,000 950,230 American International Group, Inc. 8,000 400,080 China Pacific Insurance (Group) Co., Ltd. (China) 35,400 126,531 Prudential PLC (United Kingdom) 48,663 1,029,115 St James's Place PLC (United Kingdom) 31,868 438,312 Internet and catalog retail (0.8%) Bigfoot GmbH (acquired 8/2/13, cost $65,942) (Private) (Brazil) (F) (RES) (NON) 3 44,470 Ctrip.com International, Ltd. ADR (China) (NON) 5,000 252,100 Zalando AG (acquired 9/30/13, cost $134,516) (Private) (Germany) (F) (RES) (NON) 3 134,952 Internet software and services (3.2%) Baidu, Inc. ADR (China) (NON) 1,800 274,284 Google, Inc. Class A (NON) 286 318,750 Internet Initiative Japan, Inc. (Japan) 14,500 349,398 Tencent Holdings, Ltd. (China) 8,100 563,971 Yandex NV Class A (Russia) (NON) (S) 11,421 344,800 IT Services (0.4%) Visa, Inc. Class A 1,100 237,446 Leisure products (0.6%) Sega Sammy Holdings, Inc. (Japan) 16,100 359,868 Machinery (0.9%) Ebara Corp. (Japan) 35,000 218,828 Hitachi Construction Machinery Co., Ltd. (Japan) 14,600 280,799 Mota-Engil Africa (Rights) (Portugal) (NON) (F) 81,966 42,345 Media (5.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (NON) (S) 30,062 462,604 Global Mediacom Tbk PT (Indonesia) 2,738,800 570,872 Mediaset SpA (Italy) (NON) 81,342 454,743 Numericable Group SA (France) (NON) (S) 10,615 417,216 Sun TV Network, Ltd. (India) 29,812 201,398 WPP PLC (United Kingdom) 40,795 841,301 Metals and mining (1.2%) Glencore Xstrata PLC (United Kingdom) 88,949 457,924 Stillwater Mining Co. (NON) (S) 16,648 246,557 Multi-utilities (0.6%) Veolia Environnement (France) 17,486 345,926 Multiline retail (0.9%) Matahari Department Store Tbk PT (Indonesia) (NON) 420,300 515,842 Oil, gas, and consumable fuels (3.2%) BG Group PLC (United Kingdom) 22,746 423,767 Gaztransport Et Technigaz SA (France) (NON) 2,325 150,511 Origin Energy, Ltd. (Australia) 29,588 392,316 Royal Dutch Shell PLC Class A (United Kingdom) 12,527 457,577 Suncor Energy, Inc. (Canada) 11,000 384,179 Personal products (0.8%) L'Oreal SA (France) 2,632 434,029 Pharmaceuticals (6.1%) Actavis PLC (NON) 2,200 452,870 Astellas Pharma, Inc. (Japan) 41,500 491,630 AstraZeneca PLC (United Kingdom) 10,655 688,601 Sanofi (France) 7,970 830,956 Shire PLC (United Kingdom) 10,537 517,341 Takeda Pharmaceutical Co., Ltd. (Japan) 10,500 497,082 Professional services (0.6%) Experian PLC (United Kingdom) 17,874 322,123 Real estate investment trusts (REITs) (1.3%) Beni Stabili SpA (Italy) 224,800 193,560 Hibernia REIT PLC (Ireland) (NON) 376,000 548,040 Real estate management and development (0.9%) Mitsubishi Estate Co., Ltd. (Japan) 18,000 428,363 Oberoi Realty, Ltd. (India) (NON) 28,575 103,389 Semiconductors and semiconductor equipment (0.6%) Inotera Memories, Inc. (Taiwan) (NON) 436,000 342,252 Software (0.8%) Nintendo Co., Ltd. (Japan) 1,700 202,485 TiVo, Inc. (NON) 20,000 264,600 Specialty retail (1.7%) China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 410,000 228,422 Kingfisher PLC (United Kingdom) 19,646 138,020 Pets at Home Group PLC (United Kingdom) (NON) 28,172 112,721 Sports Direct International PLC (United Kingdom) (NON) 34,308 487,315 Technology hardware, storage, and peripherals (1.3%) Apple, Inc. 400 214,696 Konica Minolta Holdings, Inc. (Japan) 56,500 526,218 Textiles, apparel, and luxury goods (2.6%) Compagnie Financiere Richemont SA (Switzerland) 8,247 787,339 Gerry Weber International AG (Germany) 3,799 187,837 Luxottica Group SpA (Italy) 6,021 348,217 Moncler SpA (Italy) (NON) 8,439 144,278 Tobacco (1.7%) Japan Tobacco, Inc. (Japan) 30,500 956,367 Trading companies and distributors (1.4%) Mitsubishi Corp. (Japan) 21,100 391,283 Wolseley PLC (United Kingdom) 7,588 431,503 Water utilities (0.9%) Beijing Enterprises Water Group, Ltd. (China) 758,000 530,644 Wireless telecommunication services (1.5%) SoftBank Corp. (Japan) 7,600 573,188 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 45,983 256,813 Total common stocks (cost $44,293,904) PREFERRED STOCKS (1.1%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 659 $653,968 Total preferred stocks (cost $489,588) SHORT-TERM INVESTMENTS (5.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 2,526,623 $2,526,623 Putnam Short Term Investment Fund 0.07% (AFF) 348,374 348,374 U.S. Treasury Bills with an effective yield of 0.10%, November 13, 2014 $39,000 38,983 U.S. Treasury Bills with an effective yield of 0.12%, July 24, 2014 11,000 10,999 Total short-term investments (cost $2,924,967) TOTAL INVESTMENTS Total investments (cost $47,708,459) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $58,001,854) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 4/16/14 $895,007 $859,145 $(35,862) British Pound Buy 6/18/14 894,743 895,599 (856) Euro Buy 6/18/14 2,704,837 2,702,613 2,224 Barclays Bank PLC Australian Dollar Buy 4/16/14 88,482 84,851 3,631 British Pound Sell 6/18/14 780,775 781,934 1,159 Euro Sell 6/18/14 340,240 339,949 (291) Hong Kong Dollar Buy 5/21/14 667,742 666,871 871 Japanese Yen Sell 5/21/14 1,562,275 1,582,474 20,199 Singapore Dollar Buy 5/21/14 223,950 220,908 3,042 Swedish Krona Buy 6/18/14 486,579 488,787 (2,208) Swiss Franc Sell 6/18/14 1,529,594 1,523,047 (6,547) Citibank, N.A. Australian Dollar Buy 4/16/14 219,582 210,762 8,820 British Pound Buy 6/18/14 1,816,811 1,818,734 (1,923) Canadian Dollar Sell 4/16/14 451,403 467,022 15,619 Danish Krone Buy 6/18/14 1,322,124 1,317,354 4,770 Euro Sell 6/18/14 1,737,702 1,733,956 (3,746) Japanese Yen Buy 5/21/14 234,273 234,283 (10) Credit Suisse International British Pound Sell 6/18/14 2,587,422 2,590,338 2,916 Canadian Dollar Sell 4/16/14 764,184 790,291 26,107 Euro Sell 6/18/14 2,223,129 2,221,348 (1,781) Swedish Krona Buy 6/18/14 220,967 222,002 (1,035) Swiss Franc Sell 6/18/14 231,691 230,674 (1,017) Deutsche Bank AG Australian Dollar Buy 4/16/14 442,222 425,294 16,928 British Pound Buy 6/18/14 851,921 840,641 11,280 Canadian Dollar Buy 4/16/14 708,211 732,538 (24,327) Euro Buy 6/18/14 1,391,953 1,390,589 1,364 Goldman Sachs International Euro Sell 6/18/14 1,465,786 1,464,537 (1,249) Japanese Yen Buy 5/21/14 77,089 77,907 (818) Japanese Yen Sell 5/21/14 77,089 78,134 1,045 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 1,631,117 1,564,908 66,209 British Pound Buy 6/18/14 1,314,455 1,315,727 (1,272) Canadian Dollar Buy 4/16/14 306,361 317,249 (10,888) Euro Buy 6/18/14 1,040,280 1,039,518 762 JPMorgan Chase Bank N.A. Australian Dollar Buy 4/16/14 1,501,128 1,440,658 60,470 British Pound Buy 6/18/14 425,711 426,172 (461) Euro Sell 6/18/14 3,882,039 3,878,257 (3,782) Japanese Yen Buy 5/21/14 1,076,610 1,086,721 (10,111) Norwegian Krone Sell 6/18/14 243,155 242,486 (669) Singapore Dollar Buy 5/21/14 113,287 111,757 1,530 Swedish Krona Buy 6/18/14 852,806 856,684 (3,878) Swiss Franc Buy 6/18/14 2,180,752 2,171,248 9,504 State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 1,091,519 1,047,625 43,894 Euro Sell 6/18/14 1,398,702 1,398,179 (523) Israeli Shekel Buy 4/16/14 232,652 231,520 1,132 Japanese Yen Buy 5/21/14 53,113 51,772 1,341 Swedish Krona Buy 6/18/14 354,483 356,026 (1,543) UBS AG Australian Dollar Sell 4/16/14 869,157 834,250 (34,907) British Pound Sell 6/18/14 2,220,861 2,223,267 2,406 Canadian Dollar Buy 4/16/14 948,833 981,429 (32,596) Euro Buy 6/18/14 1,633,564 1,632,295 1,269 Swedish Krona Buy 6/18/14 289,932 291,045 (1,113) Swiss Franc Buy 6/18/14 1,182,113 1,175,012 7,101 WestPac Banking Corp. Australian Dollar Sell 4/16/14 1,686,245 1,618,089 (68,156) British Pound Sell 6/18/14 1,420,591 1,421,907 1,316 Euro Buy 6/18/14 3,283,244 3,280,495 2,749 Japanese Yen Buy 5/21/14 14,179 14,976 (797) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $57,087,010. (b) The aggregate identified cost on a tax basis is $48,049,875, resulting in gross unrealized appreciation and depreciation of $12,344,593 and $986,989, respectively, or net unrealized appreciation of $11,357,604. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $348,360, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $2,227,465 $1,879,091 $29 $348,374 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $2,526,623, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $2,422,514. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $158,926 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 20.1% Japan 15.9 France 8.4 Germany 7.0 United States 6.2 China 5.7 Switzerland 4.5 Italy 4.3 Indonesia 2.6 Ireland 2.6 Belgium 2.5 South Korea 2.0 Portugal 1.9 Spain 1.9 Netherlands 1.8 Hong Kong 1.7 Russia 1.6 Australia 1.4 India 1.1 Singapore 0.9 Norway 0.8 Philippines 0.7 Czech Republic 0.7 Peru 0.7 Canada 0.7 Taiwan 0.6 Mexico 0.6 Turkey 0.5 Other 0.6 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $158,244 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $8,735,690 $4,388,258 $179,422 Consumer staples 4,693,761 1,367,661 — Energy 2,115,463 1,108,390 — Financials 7,183,190 2,885,970 168,938 Health care 3,546,582 988,712 — Industrials 5,796,369 2,151,918 42,345 Information technology 1,905,163 2,404,214 — Materials 2,391,054 — — Telecommunication services 1,568,599 573,188 — Utilities 345,926 1,287,719 — Total common stocks Preferred stocks — 653,968 — Short-term investments 348,374 2,576,605 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $67,292 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $319,658 $252,366 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $63,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note “ (d) ” above, and for borrowing transactions associated with securities sold short, if applicable, see the “Short sales of securities” note above. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
